Citation Nr: 1523139	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected diabetes mellitus, Type II, and service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION
	
The Veteran had active service from September 1975 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Opinions and Medical Evidence

The Veteran claims that his sleep apnea is caused or aggravated by his service-connected diabetes mellitus, Type II.  Also, in an October 2010 statement, the Veteran alleged that weight gain is one of the biggest risk factors for sleep apnea and that his weight gain was the result of diabetes medication and his service-connected knee disability.  In his Form 9, the Veteran further argued that various studies and his physician note that there is a correlation between sleep apnea and metabolic disorders.  

To support his contentions, the Veteran submitted several medical articles showing a relationship between sleep apnea and diabetes mellitus.  With respect to the articles submitted by the Veteran, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  However, most of the medical articles submitted by the Veteran were not accompanied by the opinion of any medical professional linking the Veteran's sleep apnea to diabetes mellitus or arthritis.  Thus, the articles submitted by the Veteran are insufficient to establish the required nexus opinion for causation.

The Board acknowledges that the Veteran submitted an opinion by his private physician, Dr. F., in October 2010, which stated that sleep apnea can be worsened by his other medical conditions.  The Board finds that this opinion to be speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

The Board further acknowledges that the Veteran was afforded a VA examination in April 2010 for sleep apnea.  After examining the Veteran, the examiner opined that sleep apnea was less likely than not caused or a result of diabetes mellitus explaining that sleep apnea was not a known cause of sleep apnea.  This opinion did not include an opinion addressing whether sleep apnea is aggravated by his service-connected diabetes mellitus or his service-connected knee disability.  

In April 2013, a physician located at the Regional Office, Dr. S., reviewed the Veteran's claims file and several articles submitted by the Veteran.  He concluded that sleep apnea was less likely than not aggravated by the Veteran's diabetes mellitus, Type II.  He found that the Veteran's sleep apnea was managed by CPAP treatment and did not require oxygen or a tracheostomy.  He further found that there was no evidence of cor pulmonae and no evidence of respiratory failure.  Consequently, according to the examiner, the Veteran's diabetes mellitus would not be responsible for aggravation of sleep apnea when aggravation did not exist.  Dr. S. found Dr. F.'s opinion to be general in nature and that it made no mention of complications of sleep apnea that would have signified an aggravation.  Dr. S. insisted that if the claims file had been available to that provider, he probably would have arrived at the same conclusion as Dr. S. had.

Since the time that Dr. S. provided his opinion, additional medical articles have been provided by the Veteran which have not been reviewed by any of the above physicians.  For instance, Dr. M. submitted an article regarding the relationship between sleep apnea and diabetes.  Dr. M. also provided a speculative opinion that diabetic neuropathy may be associated with sleep apnea.  Despite this, the Board concludes that the new evidence, including the medical articles, should be reviewed by a medical professional and an additional opinion should be sought.  Furthermore, the opinion should also address the Veteran's contention that diabetes medication and his service-connected knee disability aggravate this sleep apnea as they cause weight gain.  

Social Security Disability Insurance (SSDI)

In a December 2011 statement, the Veteran claims that he is receiving SSDI.  It unclear from the record whether the disability that formed the basis of such an award relates in any way to the claim for benefits from VA.  Records from the Social Security Administration (SSA) may be relevant.  Therefore, the Veteran should be asked to provide enough information about SSA records so that VA could obtain them on his behalf.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet.App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide details as the disability or disabilities that formed the basis of his SSDI award and whether it relates to the claim before the VA.  If the SSDI records are relevant to his current claim, these records should be obtained.

2. Obtain VA treatment records since August 2014 and associate them with the claims file.

3. Obtain an opinion as to the nature and etiology of the Veteran's claimed sleep apnea.  The claims folder should be forwarded to the medical professional for review.  The medical professional should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file, the medical professional should identify all currently present respiratory disabilities.  With respect to any currently present respiratory disability, the examiner should provide the following opinions:

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such currently diagnosed respiratory disabilities, including sleep apnea, are related to any disease or injury in service.

(b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such respiratory disability, including sleep apnea, is caused by his service-connected diabetes mellitus, Type II, his service-connected knee disability or medication taken for his diabetes mellitus.   

(c) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such respiratory disability, including sleep apnea, is aggravated (i.e., worsened in severity beyond the natural progress) by his service-connected diabetes mellitus, Type II, his service-connected knee disability or medication taken for his diabetes mellitus.   

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea disability found prior to aggravation; and (2) the increased manifestations which, in the reviewer's opinion, are proximately due to the service-connected diabetes mellitus or knee disability.

The reviewer's attention is directed to the Veteran's statements that weight gain is one of the biggest risk factors for sleep apnea and that his weight gain was the result of diabetes medication and his service-connected knee disability.  The Veteran further argued that various studies and his physician note that there is a correlation between sleep apnea and metabolic disorders.  The reviewer should review the articles submitted by the Veteran and his physicians.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the reviewer determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4.  Upon completion of the opinion ordered above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

